The record demonstrates that defendants failed to dispute that plaintiff sent them the subject invoices and that no objections were lodged thereto until after this action had been commenced (see Bartning v Bartning, 16 AD3d 249, 250 [2005]). Defendants’ challenges to the reasonableness of plaintiffs fees fail. In the context of an account stated pertaining to legal fees, a firm does “not have to establish the reasonableness of its fee” *406(Thelen LLP v Omni Contr. Co., Inc., 79 AD3d 605, 606 [2010], lv denied 17 NY3d 713 [2011]), because “the client’s act of holding the statement without objection will be construed as acquiescence as to its correctness” (Cohen Tauber Spievak & Wagner, LLP v Alnwick, 33 AD3d 562, 563 [2006], lv dismissed 8 NY3d 840 [2007] [internal quotation marks omitted]; see also Tunick v Shaw, 45 AD3d 145, 149 [2007], lv dismissed 10 NY3d 930 [2008]).
We have considered defendants’ remaining contentions and find them unavailing. Concur — Gonzalez, J.E, Saxe, Moskowitz, Acosta and Freedman, JJ.